Exhibit 10.51

[g201706130126160241138.jpg]

May 11, 2017

Jeffrey M. Platt

[________________]

[________________]

 

Re:Limited Waiver of Change of Control Provisions and Incentive Awards

Dear Jeff:

You are currently a party to (i) an Amended and Restated Change of Control
Agreement with Tidewater Inc. (the “Company”), dated as of June 1, 2008 (your
“Change of Control Agreement”), (ii) the Incentive Agreements for the Grant of
Stock Options and a Cash-Based Performance Award, dated as of March 17, 2015 and
March 21, 2016 (together, the “Cash-Based Agreements”), and (iii) one or more
Phantom Stock Unit Agreements providing for the grant of phantom stock units
pursuant to the Company’s Phantom Stock Plan (the “Phantom Stock Agreements,”
and together with the Change of Control Agreement and the Cash-Based Agreements,
the “Agreements”).

As you are aware, the Company may be filing a petition for relief under chapter
11 of title 11 of the United States Code to implement a restructuring of its
balance sheet (the “Restructuring”).  The terms of the Restructuring are set
forth in the Plan of Reorganization (attached as Exhibit A to that certain
Restructuring Support Agreement, dated May 11, 2017) and as may be amended or
restated from time to time, which includes the Restructuring Support Agreement,
the Plan Supplement and the Definitive Documents, as defined therein
(collectively, the “Restructuring Documents”).  In this connection, it is
possible that the consummation of the transactions contemplated by the
Restructuring would constitute a “Change of Control” as defined under the
Agreements.

By this letter agreement, you and the Company hereby agree (i) that none of the
transactions contemplated by the Restructuring or any of the Restructuring
Documents, either alone or taken together, will constitute or result in a
“Change of Control” under the Agreements, notwithstanding the foregoing or the
definition thereof in the Agreements and the otherwise applicable terms of the
Agreements, and (ii) to forfeit, effective as of immediately prior to the
Effective Date (as defined in the Plan of Reorganization), all unvested phantom
stock units granted to you under the Company’s Phantom Stock Plan that are
outstanding as of immediately prior to the Effective Date with no payment or
benefit due to you thereunder.  For the avoidance of doubt, in no event will you
be entitled to any compensation or benefits pursuant to the Agreements that are
conditioned or contingent, either in whole or in part, upon the occurrence of a
“Change of Control” absent the consummation of a transaction or transactions
otherwise

{N3392762.3}

--------------------------------------------------------------------------------

 

constituting a “Change of Control” following the Effective Date that is separate
and distinct from, and independent of, the Restructuring and the Restructuring
Documents and each of the transactions contemplated thereby, and in no event
will you be entitled to any compensation or benefits pursuant to your Phantom
Stock Agreements.  Whether a “Change of Control” will have occurred in
connection with a transaction or transactions consummated following the
Effective Date shall be determined by applying the applicable definition thereof
in the applicable Agreement solely to the facts and circumstances existing after
the Effective Date, as if such Agreement had been executed by the parties as of
the Effective Date, and without regard to the composition of the “beneficial
owners” or “incumbent board” (or terms of similar meaning) of the Company at any
time prior to the Effective Date.

Your agreement to the terms of this letter agreement is in consideration of your
continued employment and future compensation and benefits from the Company;
provided, that in no event shall this letter agreement alter the at-will nature
of your employment with the Company and its affiliates, which may be terminated
by either party at any time for any reason or no reason.  Further, you
acknowledge and agree that your execution of, and agreement to the terms of,
this letter agreement were a material inducement, and were a condition
precedent, to the Consenting Creditors (as defined in the Plan of
Reorganization) to enter into the Restructuring Documents and to agree to the
consummation of the transactions contemplated thereby.

This letter agreement shall be automatically terminated and the terms herein
shall be null and void if (i) during the pendency of the Restructuring, there is
a material change to the terms of the Restructuring Documents which results in
any party, other than the Consenting Creditors (as defined in the Plan of
Reorganization), (A) receiving a majority of the voting common stock of the
Company as of the Effective Date or (B) gaining control of all or substantially
all of the assets of the Company and its subsidiaries through an asset sale in
bankruptcy; (ii) the consummation of the Restructuring does not occur; (iii) the
Amended and Restated Tidewater Inc. Supplemental Executive Retirement Plan, as
in effect on the date of this letter agreement and the Amended and Restated
Tidewater Inc. Employees’ Supplemental Savings Plan, as in effect on the date of
this letter agreement, are not assumed by the Company as an executory contract
as part of the Plan of Reorganization; (iv) the Board of Directors of the
Company as of the Effective Date (the “New Board”) fails to adopt the Management
Incentive Plan (as set forth as an exhibit to the Restructuring Support
Agreement) within thirty (30) days following the Effective Date (the “Adoption
Date”); or (v) as of the Adoption Date, the New Board fails to grant equity
awards to employees with a title of Vice President and above on the allocation
schedule (as set forth in the side letter, dated April 10, 2017, from the
Company to the Unofficial Noteholder Committee and Credit Agreement Agent (each
as defined in the Plan of Reorganization), in care of their respective counsel,
the “Allocation Schedule”) and in accordance with such Allocation Schedule,
except, with respect to any such employee, as otherwise agreed by such employee.
In addition, if the New Board does not take such actions as described in section
(iv) and (v) of the foregoing sentence, such inaction shall constitute a “Good
Reason” event under the Agreements, subject to any right of cure thereunder.

You hereby acknowledge and agree that the Company has previously delivered to
you a timely notice not to extend the “Employment Term” set forth in your Change
of Control Agreement beyond December 31, 2017.  Accordingly, you hereby
acknowledge and agree that your Change of Control Agreement, which is currently
in full force and effect except as it may

{N3392762.3}2

--------------------------------------------------------------------------------

 

be limited by this letter agreement, shall terminate effective as of December
31, 2017 (subject to extension as provided in the Change of Control Agreement in
the event that a Change of Control occurs on or prior to December 31, 2017).

This letter agreement constitutes a legally binding and enforceable agreement
between you and the Company to amend the Agreements as set forth herein.  You
understand that, except as expressly modified by this letter, the Agreements
shall remain in full force and effect and that this letter embodies the entire
agreement and understanding of the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, whether oral or
written, relating thereto.

If you have any questions, please do not hesitate to contact please contact
[________________].

[signature page follows]

 

{N3392762.3}3

--------------------------------------------------------------------------------

Exhibit 10.51

IN WITNESS WHEREOF, this letter agreement is executed effective as of the date
first written above.  

TIDEWATER INC.

 

 

/s/ Richard A. Parrarozzi

By:Richard A. Pattarozzi

Title:Chairman of the Board of Directors

 

 

 

Acknowledged and Agreed to as of the Date First Written Above:

 

 

/s/ Jeffrey M. Platt

Jeffrey M. Platt

{N3392762.3}Signature Page to Change in Control Waiver Letter